Citation Nr: 9921833	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left jaw 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for asthma, to include 
the question of entitlement to service connection for asthma 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.  He served in the Republic of Vietnam from September 
1971 to April 1972, and received the Vietnam Service Medal, 
among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the RO that denied 
service connection for a left jaw disorder, a low back 
disorder, defective hearing (claimed as an ear condition), 
asthma, and glaucoma.  Subsequently, during a June 1998 
hearing, the veteran withdrew from appeal the issue of 
entitlement to service connection for glaucoma, and the RO 
later granted service connection for defective hearing by a 
decision entered in November 1998.  Consequently, the Board 
will limit its consideration of the present appeal to those 
issues set forth on the first page of this decision and 
preliminary order.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in August 1997, the veteran checked a box indicating that he 
wanted to have a hearing before a member of the Board.  
Subsequently, however, in September 1997, he indicated on a 
second VA Form 9, and on a VA Form 21-4138 (Statement in 
Support of Claim), that did not desire a Board hearing, and 
wanted instead to have a hearing at the RO before a local 
hearing officer.  That hearing was held in June 1998.


FINDINGS OF FACT

1.  No competent evidence has been presented which shows that 
a left jaw disorder can in any way be linked to service.

2.  Competent evidence has been received which tends to link 
a low back disorder to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
jaw disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for current disorders of the left jaw and low back.  
He maintains that the left jaw disorder can be traced to 
dental treatment he received in service, and that the low 
back disorder can be traced to an in-service injury.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the present case, the Board finds that the claim of 
entitlement to service connection for a left jaw disorder is 
not well grounded.  The record shows that the veteran 
received dental treatment in service.  However, his service 
medical records are completely devoid of any complaints or 
findings relative to a disorder of the jaw, and nothing in 
the way of competent evidence has been received which in any 
manner suggests that the current difficulties with his jaw 
can be linked to service.  Moreover, while the veteran and 
his representative maintain that a left jaw disorder can be 
traced to service, nothing in the record shows that they have 
the specialized training or expertise necessary to offer 
competent opinions on matters pertaining to medical 
causation.  Consequently, their statements as to the etiology 
of the claimed disorder are insufficient to make the claim 
well grounded.  As a result, the claim must be denied.

As to the claim of service connection for a low back 
disorder, however, the Board finds that that claim is well 
grounded.  This is so because the record contains lay 
evidence indicating that the veteran injured his back in 
service, and a letter from a Thomas A. Otter, M.D., dated on 
December 30, 1998, indicates, among other things, that "it 
is my opinion that [the veteran's] current back condition is 
directly related to the back injury he suffered many years 
ago."  Although Dr. Otter's reference to a past back injury 
lacks specificity, the record shows that he had been provided 
a copy of a treatment record from Mary Ann D. Moore, M.D., 
dated on December 18, 1998 (approximately two weeks prior to 
the date of Dr. Otter's letter), which indicated that the 
veteran had related his back problems to an "armed services 
injury."  Under the circumstances, therefore, it is 
reasonable to infer that when Dr. Otter referred in his 
December 30, 1998, letter to a back injury the veteran 
suffered "many years ago," he was in fact making reference 
to the veteran's allegation, set forth in Dr. Moore's report, 
that he had sustained an injury to his back during military 
service.  Consequently, the Board is satisfied that the 
requirements for a well-grounded claim have been satisfied.


ORDER

The claim of entitlement to service connection for a left jaw 
disorder is not well grounded; the appeal of this issue is 
denied.

The claim of entitlement to service connection for a low back 
disorder is well grounded; to this extent, the appeal is 
granted.


REMAND

As noted above, the Board has concluded that the veteran's 
claim of entitlement to service connection for a low back 
disorder is well grounded.  Consequently, because the claim 
is well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (West 1991);  Epps.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the veteran has not 
yet been afforded such an examination with respect to his low 
back, a remand is required.  38 C.F.R. § 3.327 (1998).

With regard to the claim of service connection for asthma, 
the Board notes that VA regulations require that a 
supplemental statement of the case (SSOC) be furnished to an 
appellant if, after the last SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (1998).  
In the present case, the record shows that the RO last issued 
a SSOC relative to the veteran's asthma claim in November 
1998.  

The record further shows that private treatment records, 
dated in 1998, some of which contain information pertaining 
to his history of asthma and allergies, were subsequently 
added to the file.  Those records are, in the Board's view, 
"pertinent" to the matter here on appeal.  Because no SSOC 
has been issued which addresses that evidence, a remand is 
required for corrective action.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to provide 
the RO with information regarding any 
evidence of current or past treatment for his 
low back that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional evidence 
received should be associated with the claims 
folder.

	2.  The RO should contact the service 
department for the purpose of ensuring that a 
complete set of the veteran's service medical 
records have been obtained for review.  The 
RO should request the service department to 
provide the RO with any and all service 
medical records pertaining to the veteran, to 
include all clinical records, all records of 
hospitalization, and all records of treatment 
he may have received for his back during his 
43 days of retention in service for the 
convenience of the Government.  The 
additional evidence received, if any, should 
be associated with the claims folder.


	3.  After the above development has been 
completed, the veteran should be scheduled 
for an orthopedic examination for the purpose 
of determining whether he has a low back 
disorder due to service.  The examiner should 
review the claims folder before examining the 
veteran, and all necessary testing should be 
conducted.  The examiner should then offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a current 
low back disorder that can be attributed to 
service or an already service-connected 
disability.

	4.  The RO should thereafter take 
adjudicatory action on the veteran's claims 
of service connection for a low back disorder 
and asthma.  If any benefit sought is denied, 
a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

